3/2/2021                   Case 2:21-cv-00356-JJT      Document 6 Filed 03/02/21 Page 1 of 2
                                             https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl


                                               UNITED STATES DISTRICT COURT
                                                   DISTRICT OF ARIZONA


                                                     Civil Cover Sheet
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the District of Arizona.

    The completed cover sheet must be printed directly to PDF and filed as an attachment to the
                               Complaint or Notice of Removal.

                                                                                        State of Arizona ; Jason McClelland
   Plaintiff(s): Brittney Fountain                                        Defendant(s): ; Jeffrey Van Winkle ; Charles L.
                                                                                        Ryan ; David Shinn
   County of Residence: Pinal                                            County of Residence: Maricopa
   County Where Claim For Relief Arose: Pinal


   Plaintiff's Atty(s):                                                  Defendant's Atty(s):
   Anne E. Findling
   Robbins & Curtin, PLLC
   301 E. Bethany Home, #B-100
   Phoenix, Arizona 85012
   602-285-0100



  II. Basis of Jurisdiction:                    3. Federal Question (U.S. not a party)

  III. Citizenship of Principal
  Parties (Diversity Cases Only)
                            Plaintiff:- 1 Citizen of This State
                          Defendant:- 1 Citizen of This State

  IV. Origin :                                  1. Original Proceeding

  V. Nature of Suit:                            440 Other Civil Rights

  VI.Cause of Action:                           42 U.S.C. 1983: Sex Discrimination, Hostile Work Environment, Violation
                                                of Equal Protection, Ratification
  VII. Requested in Complaint
                      Class Action: No
                   Dollar Demand:
                     Jury Demand: Yes

  VIII. This case is not related to another case.


https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                                      1/2
3/2/2021           Case 2:21-cv-00356-JJT      Document 6 Filed 03/02/21 Page 2 of 2
                                     https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl

  Signature: /s/ Anne E. Findling

           Date: 03/02/2021
  If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in your browser
  and change it. Once correct, save this form as a PDF and include it as an attachment to your case opening documents.

  Revised: 01/2014




https://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                                           2/2
